         Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 1 of 24 PageID #: 1




                                               Civil Action No. 19-

                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELA\ilARE

In re:
                                                             Chapter 1l
MAXUS ENERGY CORPORATION, et al.,
                                                             CaseNo. 16-11501 (CSS)
                                 Debtors.l                   (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                                 Plaintiffr,

                                                             Adversary Proceeding No. 18-50489 (CSS)

YPF S.A., et al.,

                                 Defendants.

YPF S.A., YPF INTERNATIONAL S.4., YPF
HOLDINGS, INC., and CLH HOLDINGS,
INC.,

                                 Appellants,
                                                             Appeal from the United States Bankruptcy
                                                             Court for the District of Delaware

MAXUS LIQUIDATING TRUST,

                                 Appellee.



                         YPF APPELLANTS' MOTION FOR LEAVE
              TO FILE INTERLOCUTORY APPEAL OF BANKRUPTCY COURT'S
           ORDER DENYING YPF APPELLANTS' MOTION TO DISMISS COMPLAINT




 t The Debtors in the above-captioned Chapter 1l cases, along with the last four digits of each
 Debtor's federal tax identification number, are: Maxus Energy Corporation (1531), Tierra
 Solutions, Inc. (0498), Maxus International Energy Company (7260), Maxus (U.S.) Exploration
 Company (2439), and Gateway Coal Company (7425). The address of each of the Debtors is
 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.


 {   l   108.00 l -w00546s9. }
  Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 2 of 24 PageID #: 2




Sror,pv Ausrr¡¡ LLP                                 Lrxors Rlru & Cosn LLP
James F. Conlan (admittedpro hac vice)              Adam G. Landis Q'{o. 3a07)
Jessica C. Knowles Boelter (admittedpro hac         Matthew B. McGuire (No. 4366)
vice)                                               James S. Green Jr.(No. 4406)
 One South Dearborn Street                          919 Market Street, Suite 1800
 Chicago, Illinois 60603                            V/ilmington, DE 19801
Telephone: (312) 853-7000                           Telephone: (302) 467 -4400
 Fax: (312) 853-7036                                Facsimile: (302) 467 -4450
jconlan@sidley.com                                  landis@lrclaw.com
jboelter@sidley.com                                 mcguire@lrclaw.com
                                                    green@lrclaw.com
 Sror.sv Ausrn LLP
 John G. Hutchinson (admittedpro hac vice)
 John J. Kuster (admittedpro hac vice)
 Martin B. Jackson (admittedpro hac vice)
 Andrew P. Propps (admittedpro hac vice)
 787 Seventh Avenue
New York, NY 10019
 Telephone: (212) 839-5300
 Facsimile: (212) 839-5599
j hutchinson@sidley.com
jkuster@sidley.com
 mjackson@sidley.com
 apropps@sidley.com


                        Counsel.for Appellants YPF 5.A,, YPF International5.A.,
                             YPF Holdings, Inc., and CLH Holdings, Inc.




(r 108.001-w00546s9.)                               2
     Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 3 of 24 PageID #: 3




                                        TABLE OF CONTENTS

PRELIMINARY STATEMENT                                                                           1


JURISDICTIONAL STATEMENT ....................                                                  .J

FACTS NECESSARY FOR THE QUESTIONS PRESENTED.....                                               .4

STATEMENT OF QUESTIONS PRESENTED...............                                                6

RELIEF SOUGHT                                                                                  6

LEAVE TO APPEAL SHOULD BE GRANTED                                                              6

            I.       Alter Ego Is Neither an Independent Cause of Action under Delaware Law
                     Nor Can It Be......                                                        I
            il.      The Collapsing Doctrine Cannot Expand the Applicable Statute of
                     Limitations for the Trust's Fraudulent Transfer, Unjust Enrichment and
                     Civil Conspiracy Claims from 1996 to the 2016 Petition Date               t2
            III.     Exceptional Circumstance Support Granting Leave to Appeal the Order....   16

CONCLUSION..........                                                                           t6




{I   108.001-w00546s9.}
     Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 4 of 24 PageID #: 4




                                       TABLE OF AUTHORITIES
                                                                                              Page(s)
C,rsos

Astrazeneca AB v. Aurobindo Pharma Ltd.,
    No. I4-664-GMS,2014WL7533913 (D. Del. Dec. 17,2014)

Bertoli v, D'Avella (In re Bertoli),
    8t2F.2d 136 (3d Cir. 19s7)................

Blair v, Infineon         Techs. AG,
       720 F. Supp. 2d 462 (D. Del. 2010)........                                                    ...9

Bonwit Teller, Inc. v. Jewelmasters, Inc. (In re Hooker Invs., Inc.),
   No. M-47 (JFK), 1994 WL 49013 (S.D.N.Y. Feb. 17, 1994)......                                         7

Buchwald Capital Advisors LLC v. JP Morgan Chase Bank, N.A. (In re M.
   Fabrikant & Sons, Inc.),480 8.R.480 (S.D.N.Y. 2012),
   aff' d, 541 F. App'x 55 (2d Cir. 2013).                                                        ....13

Caplin v. Marine Midland Grace Trust Co.,
   406 U.S. 416 (1972)                                                                                l0

Cipollone v. Liggett Grp., Inc.,
   789F.2d 181 (3d Cir. 1986).                                                                          7

Crystallex Int'l Corp. v. Petróleos de Venez., 5.4.,
   No. l5-1082-LPS 2016 WL 7440471(D. Del. Dec.27,2016)                             ............8, 15, 16

Fox Sports Net West 2, LLC v. L.A. Dodgers LLC (In re L.A. Dodgers LLC),
   46s B.R. 18 (D. Del.20ll)...............                                                   ....,,,,,..7

Glob. Link Logistics Inc. v. Olympus Growth Fund III L.P.,
   No.4444-VCP,20l0 WL 338214 (Del. Ch. Jan.29,2010)......                                              9

In re Emoral,
    740F.3d 875 (3d Cir.2014)

Kipperman v. Onex Corp.,
   No. l:05-CV-01242-JOF, 2010 WL I 1505688 O{.D. Ga. Sept. 29,2010)....                                9

Marionv. TDI Inc.,
  s9l F.3d 137 (3d Cir.2010)....                                                                       l0
Miller v. Kirkland & Ellis LLP (n re IH I, Inc.),
    No. l2-50713,2016WL 6394296 (Bankr. D. Del.         Sept. 28,   2016)........         ..............15




{I   108.001-w00s4659.}
  Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 5 of 24 PageID #: 5




N.J. Dep't of Envtl. Prot. v. Occidental Chem. Corp.,
    No. ESX-L-9868-05,2015 N.J. Super. LEXIS 230
    (N.J. Super. Ct. Law Div. Jan. 13,2015)                                                           9

Official Comm. of Unsecured Creditors of Sunbeam Corp. v. Morgan Stanley &
    Co., Inc. (In re Sunbeam Corp.),284 B.R. 355 (Bankr. S.D.N.Y. 2002)........                  ,14

Patrickv. Dell Fin. Servs.,
   366 B.R. 378 (M.D. Pa.2007)                                                                  ..15

Popular Leasing U.S.A., Inc. v. Forman,
   No. 09-2788 (DRD),2009 WL 2969519 (D.N.J. Sept. 14, 2009)                                   ...12

SB   Liquid. Tr. v. Preferred Bank (In re Syntax-Brillian Corp.),
     Adv. No. 10-51389, 2011 WL 3101809 (Bankr. D. Del. July 25,    20ll),
     aff'd in part, vacated in part on other grounds,
      573F. App'x 154 (3d Cir.2014)                                                          ..... I 3


Stanziale v. Sun Nat'l Bank (In re Dwek),
   Civ. No. 3:09-cv-5046, 2010 WL 234938 (D.N.J. Jan. 15, 2010)...

Stillwater Liquid. LLC v. Net Five at Palm Pointe, LLC (n re Stillwater Asset
     Backed Offshore Fund Ltd.), 559 B.R. 563 (Bankr. S.D.N.Y. 2016)                              14


Superior Contracting Grp. Inc. v. Rachmale (In re LTC Holdings, Inc.),
   587 B.R. 25 (Bankr. D. Del. 2018) (Sontchi, J.)...................               .., .,   .,..,.. o
                                                                                                     /

TrenwickAm. Litig. Tr. v. Ernst & Young, L.L.P.,
   No. 1571-N,2006WL 4782378 (Del. Ch. Aug. 10,2006)                                            ..1   1



Tronox Inc. v. Kerr McGee Corp. (In re Tronox Inc.),
   503 B.R. 239 (Bankr. S.D.N.Y. 2013)                                            2-3, 14,        15


U.S. Bank Nat'l Assn. v. Verizon Commc'ns, Inc.,
   761 F.3d 409 (5th Cir.2014),
   cert. denied,l35 S. Ct. 1430 (2015)                                                            t1

LI¡.R. Grace & Co. v. Libby Claimants (In re LT.R. Grace & Co.),
     No. 08-246, 2008 WL 3522453 (D. Del. Aug. 12,2008)........                              1s-16

Yaquinto v. Ilard (In re Ward),
   558 B.R. 771 (Bankr. N.D. Tex. 2016)                                                           11




{l108.001-w0054659.}                            11
     Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 6 of 24 PageID #: 6




Strrurns
l0 Del. C. $ 8106......                                                          15

28 U.S.C. $ 1s8(a)(3)                                                      r,3,   6

28 U.s.C. $ l2e2(b)                                                               .6




Rulns

Federal Rules of Bankruptcy Procedure Rule 8002                                  ,.4

Federal Rules of Bankruptcy Procedure Rule 8004                              I 4




{   l108,001-w0054659.}                     111
  Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 7 of 24 PageID #: 7




          Pursuant to 28 U.S.C. g 158(aX3), and in accordance with Rule 8004 of the Federal Rules

of Bankruptcy Procedure, Appellants YPF S.A. ("YPF"), YPF Intemational S.A. ("YPFI"), YPF

Holdings, Inc. ("YPFH"), and CLH Holdings, Inc. (collectively, 'oYPEépp.ellanlg") hereby file

their motion for leave to appeal the Order Denying the Defendants' Motion to Dismiss

Complaint [Adv.          D.I. 109] ("Order"),   entered on February 15, 2019, by the United States

Bankruptcy Court for the District of Delaware, and the corresponding February 15,2019 Letter

to Counsel [Adv. D.I. 107] ("Letter Opinion").

                                      PRELIMINARY STATEMENT

          1.         YPF Appellants seek leave to appeal from the Bankruptcy Court's decision that

allows multi-billion dollar claims (principally held by United States government creditors) to

proceed against foreign govemment defendants on two separate legal grounds that the Trustee-

Plaintiff itself conceded at oral argument have never been adopted by any judge in any court in

the United States. The court's sweeping and incorrect decision-which fundamentally alters the

manner in which every other bankruptcy in the United States has ever been conducted and allows

statutes    of limitation to be expanded by decades-is contrary to all applicable law, and was

rendered in a mere "letter" of ten pages, notwithstanding 408 pages of briefing and an all-day

oral argument.

          2.         Leave   to   appeal should be granted because the court's decision permits   a


bankruptcy trustee to assert an alter-ego "claim" as an independent, stand-alone cause of action

for creditors' proofs of claim when the law is clear that alter ego is a remedy, not a stand-alone

cause    of action, and must be attached to a viable cause of action belonging to the debtor, which

the alter ego claim at issue here that seeks recovery for all creditors' claims (Complaint, Count I)

is not. The New Jersey court considering this case prior to the Debtors' bankruptcy filing



{ r 108.001-w00s4659.}
      Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 8 of 24 PageID #: 8




conclusively held that alter ego is a mere remedy. Indeed, the very same Bankruptcy Judge that

issued the Letter Opinion expressly held            in another   case that alter ego   is a remedy, not an

independent cause of action. But the Letter Opinion changes this well-established             law. It   also

wrongly permits the Maxus Liquidating Trust (the ooTrust") to pursue recovery on individual

creditor claims, including up           to $14 billion for   environmental liability claims, that no one

disputes Defendants played no role in creating. Every court that has considered this issue has

made clear that trustees may not pursue individual creditor claims, especially where, as here,

such claims have not been assigned to a debtor or a liquidating trust established to pursue claims

belonging to the debtor or its estate. Indeed, the Trust's counsel conceded that no court has ever

done so.2

             3.         The Letter Opinion and Order also threaten to alter fraudulent conveyance law in

bankruptcy proceedings by extending into perpetuity potential fraudulent transfer liability for a

corporate parent whenever there are allegations              of improper dominion and control over       the

subsidiary. Indeed, notwithstanding the Bankruptcy Court's determination that "the bulk, if not

all, of the alleged fraudulent transfers occurred outside the operable statute of limitations" (Op.

9), the court did what no court has ever done-('expand the statute of limitations" for fraudulent

transfer claims by more than a decade to reach transfers that occurred more than20 years ago (id.

l0).       Similarly, the court applied the so-called "collapsing doctrine" to resurrect time-barred

unjust enrichment and civil conspiracy claims, which no other court has ever done. By contrast,

courts applying the collapsing doctrine, including Tronox Inc. v.             Ker      McGee Corp. (In re



2
  Contrary to the Bankruptcy Court's understanding (Op. 3), YPF Appellants do not contest that
the Trust may pursue an alter ego remedy if any of its fraudulent transfer claims were not
otherwise time-barred (they are). However, the Trust's alter ego remedy can only be in the
amount of the underlying fraudulent transfer claim; it cannot cover all creditors' claims that do
not belong to the Trust.

{   l 108.00r -w0054659. }                              2
     Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 9 of 24 PageID #: 9



Tronox Inc.),503 B.R. 239 (Bankr. S.D.N.Y. 2013), uniformly limit the doctrine to fraudulent

transfer claims and use            it only where steps of a transaction constitute a single, integrated
transaction conceived at the outset that occurred within the applicable statute of limitations, not

to expand or extinguish the applicable statute of limitations altogether.

            4.           This matter presents exceptional circumstances to justify immediate appellate

review of the Order because unless this Court grants leave to appeal, Defendants will be left

litigating legally invalid claims that never should have been permitted to proceed in the first

instance. Moreover, unless the Order is reviewed now, it impermissibly exposes a foreign state,

Argentina (as the majority owner of YPF),3 to up to $14 billion in claims for environmental harm

that Defendants did not cause and leaves them facing potential liability for corporate transactions

that were fully disclosed in public SEC filings in the United States more than 20 years ago.

                                      JURISDICTION           I, STATEMENT

            5.           YPF Appellants seek interlocutory review of the Letter Opinion and Order

pursuant to 28 U.S.C. $ 15S(a)(3). This Motion, and accompanying Notice of Appeal, are timely


3
  The very first page of the Letter Opinion highlights the importance of this Court's review,
given that it erroneously asserts that "the American taxpayer" will be left "to remediate the
pollution caused by Maxus" if the Defendants are not held liable. Contrary to the court's critical
misunderstanding, it is undisputed that the chemicals business of Diamond Shamrock (Maxus's
predecessor), which was acquired by Occidental Chemical Corporation ("OCC") and merged
into OCC, that caused the pollution giving rise to environmental liabilities. 'While OCC obtained
a contractual indemnity for environmental liabilities from Diamond Shamrock, Maxus (an oil
and gas exploration company acquired by YPF in 1995) did not cause the pollution. The
Bankruptcy Court's further assertion that the American taxpayer will bear the burden of
remediating the pollution is not supported anywhere in the allegations in the Complaint or in the
parties' briefing. On the contrary, the undisputed record is clear that OCC, as the successor to
Diamond Shamrock's chemicals business, is liable for the pollution caused by the business it
acquired in 1985, ten years before YPF acquired Maxus in 1995, and that OCC and other
polluters will bear the burden of remediating the environmental harm, not the American
taxpayer. (Compl. 1lí144,59,230-231.) The counterfactual conclusion in the Letter Opinion
underscores the critical need for this Court's review in order to correct the Letter Opinion's
effect that erroneously casts this litigation as a battle between Argentina and the American
taxpayer.

{   l108.00t-w0054659.   )                              -t
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 10 of 24 PageID #: 10




under Bankruptcy Rules SOO (a)(l) and 8002 as they are filed within fourteen days after the

Order was entered.

            6.        Though filed in the first instance with the Bankruptcy Court, this Motion is

properly directed to the United States District Court for the District of Delaware.

                      FACTS NECESSARY FOR THE OUESTIONS PRESENTED

            7.        The Debtor Maxus is a successor to Diamond Alkali Company and Diamond

Shamrock Corporation, which became Diamond Alkali's parent. These companies and various

of their successors operated a number of industrial sites throughout the United States. In 1986,

an affiliate of OCC purchased Diamond Shamrock's chemicals business through a stock

purchase. The affiliate soon thereafter merged into OCC. While Diamond Shamrock, which

was renamed Maxus               in   1987, agreed   to indemni$, OCC for certain environmental liabilities

related to the Diamond Shamrock chemicals business, OCC remains primarily liable for the

environmental harm caused by the chemicals business as its successor. (Compl. Tf41, 44'45

[Adv. D.I. 1].)

            8.        In 1995, nearly a decade later, YPF acquired Maxus. In 1996 and 1997, Maxus

underwent a publicly-disclosed tax restructuring, in which foreign indirect subsidiaries of Maxus

were sold to YPFI, a foreign subsidiary of YPF. (Id. ffi59,86, 90, 93; Kuster Decl.             l\dv.   D.I.

521, Exs.      6, 10.)

            9.        In    1999, Repsol acquired majority ownership      of YPF.    Repsol then allegedly

caused Maxus              to sell assets to third parties in 1999 and 2000, and caused the sale of certain

fbrmer Maxus subsidiaries to Repsol affiliates and third parties in 2001 and 2002. During

Repsol's ownership              of YPF, certain Debtors entered into settlement       agreements amongst




{   l108.00r-w0054659.}                                     4
    Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 11 of 24 PageID #: 11




themselves and with Repsol in2007 and2009, and with YPF in 2008. (Compl. I1T110, lI4,Il9-

    l2l,139-140,          149.)

                10.       In 2005, the New Jersey Department of Environmental Protection ("NJDEP")

sued OCC, Maxus, YPF, Repsol, and certain of their respective affiliates in New Jersey state

court for environmental cleanup costs at the Lister Site, one of Diamond Shamrock's former

chemical            facilities. OCC later       asserted various cross-claims against YPF and Repsol for

fraudulent conveyance, unjust enrichment, civil conspiracy,                  ffid alter ego liability.    NJDEP

settled        with Defendants. (1d.ffiß, I7L)

                11.       In 2012, the Argentine government displaced Repsol as the majority owner of

YPF.Qd.Tlll88-lel.)

                12.       On .Iune 17, 2016 ("Petition Date"), Debtors filed for bankruptcy, and in 2017,

Debtors proposed and confirmed                    a plan ("Plan")   anchored on prosecuting claims against

Defendants           . (Id. ffi206, 2ll.)    The Plan established the Trust and provided for the transfer of the

Debtors' and their estates' assets (with certain exceptions irrelevant here) to the Trust, together

with "any and all Causes of Action held by Debtors and their estates against any of the YPF

Entities." (Plan               $ 1.A.217.)

                13.       The Trust commenced this proceeding on June 14, 2018 by filing a 130-page

Complaint. Count I of the Complaint is a'oclaim" for alter ego liability, in which the Trust seeks

to hold YPF Appellants jointly and severally liable (up to $14 billion) for all of the allowed

proofs of claim filed by creditors against the Debtors. Counts                  II   through   XXI   seek to avoid

alleged fraudulent transfers that occurred between 1996 and 1997 prior to Repsol's acquisition                  of

YPF, and separate transfers that occurred between 1999 to 2009 during the period that Repsol




{   l   108.001 -w0054659. }                                  5
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 12 of 24 PageID #: 12




had a controlling interest in YPF. Finally, the Trust asserts claims for unjust enrichment (Count

XXII)    and   civil conspiracy (Count XXIII).

          14.       On October 12,2018, Defendants moved to dismiss the Complaint. Oral argument

was heard on January 22,2019. On February 15,2019, the Bankruptcy Court issued the Letter

Opinion and entered the Order denying the motion.

                            STATEMENT OF OUESTIONS PRESENTED

          15.       The questions presented in this Appeal are as follows:

                                              QUESTTON       I
          V/hether the Bankruptcy Court erred on two separate grounds by holding that (i) alter ego

is an independent cause of action under Delaware law, and that (ii) such claim can be pursued by

the Trust as a separate cause of action to recover for the Debtor's creditors' claims?

                                              QUESTTON 2

          Whether the Bankruptcy Court ened by "expand[ing] the statute of limitations" from

2006 all the way to the Petition Date for the Trust's (i) fraudulent transfer claims for transfers
                                                          oooccurred                                  of
that were publicly disclosed in SEC filings and that                   outside the operable statute

limitations," arrd (ii) untimely unjust enrichment and civil conspiracy claims?

                                           RELIEF SOUGHT

          16.       YPF Appellants request that this Court consider this exceptional appeal on             an

interlocutory basis and reverse andior remand the Order.

                            LEAVE TO APPEAL SHOULD BE GRANTED

          17.       Pursuant to 28 U.S.C. $ 158(a)(3), this Court has jurisdiction to hear interlocutory

appeals    of orders of the bankruptcy court in this District on the same grounds that the Third

Circuit reviews interlocutory orders of the District Courts. See Bertoli v. D'Avella (In re


{r 108.001-w0054659.}                                 6
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 13 of 24 PageID #: 13




Bertoli),812 F.2d 136, 139 (3d Cir. 1937). "In determining whether to grant leave to appeal an

interlocutory order of the Bankruptcy Court, District Courts apply the standards of 28 U.S.C.              $


1292(b), which permits appeal of an order:         (l)   involving a controlling question of law, (2) upon

which there      is substantial ground for        difference   of opinion, and which (3) if       appealed

immediately may materially advance the ultimate termination of the litigation." Fox Sports Net

West 2,   LLC v. L.A. Dodgers LLC (In re L.A. Dodgers LLC),465 B.R. 18,29 (D. Del. 201D.4

          18.     All three factors   are met here. See, e.g., Bonwit Teller, Inc. v. Jewelmasters, Inc.

(Inre Hooker Invs., Inc.), No. M-47 (JFK), 1994 WL                 49013, at   *1 (S.D.N.Y. Feb. 17,1994)

(granting interlocutory appeal of denial of motion to dismiss avoidance action).

          19.     First, the Bankruptcy Court's ruling involves several controlling questions of law

because    it   involves several reversible enors         of law   and a "'controlling question    of   law'

encompasses       'any order which,        if erroneous, would be reversible error on final appeal."'
Stanziale v. Sun Nat'l Bank (In re Dwek), Civ. No. 3:09-cv-5046, 2010                   WL 234938, at *2

(D.N.J. Jan. 15, 2010) (quoting Katz v. Carte Blanche Corp., 496 F.2d 747,755 (3d Cir. 1974)

(en banc)).

          20.     Second, there      is   substantial ground   for difference of opinion concerning      the

controlling questions of law because the Order is contrary to well-established law or involves

new, previously unaccepted theories of liability that require a court to resolve novel questions          of

law.   See PAH    Litig. Tr. v.   Water Street Healthcare Partners L.P.    (n    re Physiotherapy Holdings,

Inc.), Misc. No. 16-201-LPS, 2017 WL 6524524, at *6 (D. Del. Dec. 21, 2017) (substantial

ground for difference      of opinion where "the bankruptcy court's decision is contrary to well-


a
 If this Court determines that any portion of the Order is appropriate for interlocutory appeal, it
may consider an appeal of the entire Order. Cf, Cipollone v. Liggett Grp., Lnc.,789 F.2d 181,
187-88, 188 n.9 (3d Cir. 1986).

{l   los.oor-woo546se.)                                  7
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 14 of 24 PageID #: 14




established law." (quotation omitted)); Astrazeneca AB v. Aurobindo Pharma              lrd., No. 14-664-

GMS, 2014WL7533913, at             *l   n.1 (D. Del. Dec.17,2014) (substantial ground for difference   of

opinion where issue was o'a controlling (and novel) question of law").

           21.       Third, an immediate appeal of the Order       will   materially advance the ultimate

termination of this litigation because a decision by this Court that the Bankruptcy Court erred

would result in the dismissal of all or virtually all of the Trust's claims.

I.         Alter Ego Is Neither an Independent Cause of Action under Delaware Law Nor Can
           It   Be

           22.       YPF Appellants properly moved to dismiss the alter ego claim on the ground alter

ego is not an independent cause of action under Delaware law and the Trust cannot assert an alter

ego claim to recover for individual creditors' claims. Without citing to a single case holding that

alter ego is an independent cause of action under Delaware law, the Bankruptcy Court held that

ooalter
          ego can constitute an independent claim" (Op. 3), and erroneously permitted the alter ego

cause     of action to survive dismissal even though it is solely based upon creditor claims that      are


not asserted in the Complaint and do not belong to Debtors or the Trust.

           23.       This gives rise to a controlling question of law for which there is substantial

ground for difference of opinion because if the Bankruptcy Court's Order is erroneous, its Order

would be reversible error. See Crystallex Int'l Corp. v. Petróleos de Venez., 5.A., No. l5-1082-

LPS 2016 WL7440471,             at*2 (D. Del. Dec. 27,2016) (substantial         ground for difference of

opinion where claimant had asserted "creative and apparently unprecedented fraudulent transfer

theory [that] required the Court to resolve novel questions of law"). As detailed below, no court

applying Delaware law has previously held that an alter ego claim is an independent cause of

action, and no court has permitted a trustee to recover for all creditor claims based upon an alter

ego theory of recovery, especially         if those claims   have not been assigned to the debtor. When


{r r08.001-w0054659.}                                  I
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 15 of 24 PageID #: 15



asked about the Trust's theory of recovery for alter ego    liability, counsel for the Trust conceded

that no court has ever imposed alter ego liability for all of a debtor's creditors' claims:

         Counsel: Look, alter ego is a remedy. V/e get that. I think all of the back and
                  forth as to whether it's a remedy or cause of action is a red hening.
                  What the debate is really about and [ ] the chart I showed you this
                  morning was [ ] whether the trust has a claim against the shareholders
                  to recover the harm suffered by the creditors in their embedded
                  creditorclaims....

         COURT: All right.        I understand  that theory. Has any other court that you're
                   a\¡r'are   of actually imposed [ ] liability like that?

         Counsel: Nope.

(Jan.22 Tr. 153:1-7, 13-16) (emphasis added) [Adv. D.I. 100].

         24.    Courts uniformly hold that alter ego is not an independent cause of action under

Delaware làv¡. See Glob. Link Logistics Inc. v. Olympus Growth Fund          III L.P., No. 4444-VCP,

2010 V/L 338214, at *7 (Del. Ch. Jan. 29, 2010) (dismissing veil piercing claim based upon

dismissal of the underlying claim); N.J. Dep't of Envtl. Prot. v. Occidental Chem. Corp., No.

ESX-L-986S-05 (PASR),2015 N.J. Super. LEXIS 230, at *26 (N.J. Super. Ct. Law Div. Jan. 13,

2015) (alter ego claim could only survive to the extent that the underlying legal claim survived

dismissal); Kipperman v. Onex Corp., No. 1:05-CV-01242-JOF,2010               WL 11505688, at *35

(N.D. Ga. Sept. 29,2010) ("alter ego is not a standalone cause of action."); cf. Blair v. InJìneon

Techs.   AG,720 F. Supp. 2d 462, 469 n.10, 470 n.ll (D. Del. 2010) (noting that "alter            ego

analysis is in fact the same under [Delaware] state or federal law" and holding that under federal

common law "'piercing the corporate veil is not itself an independent cause of action, but rather

is a means of imposing liability on an underlying cause of action"' (alterations incorporated)

(quoting Peacockv. Thomas,s16 U.S. 349,354 (1996))). Eventhe very same Bankruptcy Court

previously held in no uncertain terms, that "[a]n oattempt to pierce the corporate veil [i]s not

itself a cause of action but rather a means of imposing liability on an underlying cause of action,

{r   rot.oor-w0054659.}                             9
    Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 16 of 24 PageID #: 16




such as a tort or a breach of contract." Superior Contracting Grp. Inc. v. Rachmale (In re LTC

Holdings, Inc.),587 B.R. 25, 39 (Bankr. D. Del. 20lS) (Sontchi, J.) (quoting 1 William Meade

Fletcher, Fletcher Cyclopedia of Corporations $ 41.28, at 166-67 (rev. ed. 2006).

            25.       Ignoring this wealth of authority, the Bankruptcy Court cited three inapposite

cases, none       of which addressed the specific issue of whether an alter ego claim is an independent

cause      of action under Delaware law. Instead, those cases decided whether an alter ego claim to

impose liability upon a corporate parent for an underlying legal claim is a general claim that is

property of a debtor's estate. (See Op. 3.)

            26.       While YPF Appellants agree that the alter ego remedy is a generalized remedy

that belongs to a debtor's estate, it must be supported by a cause of action that also belongs to the

estate-and the Trust's alter ego remedy based solely upon creditors' claims is not.

            27.       The Bankruptcy Court further attempted to justify its unprecedented holding by

stating that 'ounder the Third Circuit's decision in In re Emoral,740        F   .3d 875 (3d Cir. 2014) and

this Court's ruling in Maxus,57l B.R. at 660. . . the alter ego claims of the Debtor's creditors

are property of the estate and may only be pursued by the             Trust." (Op. 3.) While the Third

Circuit's decision in Emoral and the Bankruptcy Court's prior decision concemed whether

successor        or alter ego liability were general claims belonging to a debtor's          estate, neither

decision addressed the controlling question of law here: whether a trustee can pursue alter ego as

an independent cause of action without an underlying legal claim belonging to the estate.

             28.       The importance of this controlling issue is underscored by the fact the Trust seeks

to use its        standalone alter ego claim     to circumvent federal law prohibiting a trustee from
pursuing creditor claims. See Caplin v, Marine Midland Grace Trust Co.,406 U.S. 416, 434




{   l 108.00r-w00s4659.}                                10
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 17 of 24 PageID #: 17




(1972) (holding that a trustee has no standing to sue on behalf of individual creditors); Marion     v.


TDI lnc.,591 F.3d 137, 148 n.15 (3d Cir. 2010) (same).

          29.       While alter ego liability can be pursued by a trustee as a remedy fbr fraudulent

transfer, unjust enrichment and civil conspiracy claims properly belonging to the debtor or its

estate, under the Supreme Court's ruling       in Caplin and the Third Circuit's ruling in Marion, the

Trust cannot assert an alter ego claim (as it does here) to impose liability on Defendants for

creditors' claims that do not belong to the Debtors or the Trust. See, e.g., Trenwick Am. Litig. Tr.

v. Ernst    &   Young, L.L.P.,   No. 1571-N,2006 WL 4782378, at *19 (Del. Ch. Aug. 10,2006)

("p]itigation trusts do not have standing to pursue the direct claims of creditors.").

          30.       Here, it is undisputed that the Plan provided for the Trust to be assigned only the

Debtors' claims, not any creditors' claims. However, in order to do an impermissible end run

around the well-established prohibition against a trustee pursuing claims of individual creditors,

the Trust asserts seeks recovery for the full amount of each creditor's claim against Debtors

through its alter ego cause of action. This runs directly afoul of Caplin and its progeny and

cannot be cured simply by labeling its claim "alter ego".

          31.       The Order on this controlling issue of law is contrary to settled    law. As the
Trust's counsel conceded, no court has ever imposed alter ego liability for all of a debtor's

creditors' claims based upon allegations that the "alter egos took away the assets that were

otherwise necessary [to pay the debtor's creditors] whether by way            of alter ego conduct or

fraudulent conveyance         or something else."     (Jan. 22   Tr. 153:9-t2.) In     contrast, courts

considering this issue have uniformly dismissed alter ego claims when the underlying fraudulent

transfer or other claims asserted by the trustee against the alleged alter ego are legally deficient.

See, e.g., U.S. Bank      Nat'l Assn. v. Verizon Commc'ns, Inc.,761 F.3d 409,442 (5th Cir. 2014),


{r 108.001-w0054659.}                                11
 Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 18 of 24 PageID #: 18



cert. denied, 135 S. Ct. 1430 (2015); Yaquinto v. Ward (In re I4/ard),558 B.R. 771,788-89

(Bankr. N.D. Tex. 2016). Indeed, this case illustrates why a blanket alter ego remedy over all

creditor claims should never be permitted, because           it permits a recovery     that bears no

relationship to the harm caused. The harm allegedly caused by Defendants as alter egos was

purportedly removing assets out of the estates for less than fair value, and    if fraudulent transfers

occuned and the claims had been asserted in a timely fashion, the Debtors' estates would have

an alter ego remedy tied to fraudulent transfer claims. But,          it   would be absurd to   saddle

Defendants with liability that has no relationship to any harm it caused, which is why individual

creditor claims are not part of a debtor's estate.

         32.     Granting leave to appeal this controlling issue of law will materially advance the

ultimate termination of the litigation because dismissal of the alter ego claim      will significantly

reduce the scope of the litigation by nearly   tenfold. The potential liability for the other claims in

the Complaint is only a fraction of the up to $14 billion of creditors' claims asserted against YPF

Appellants solely through the alter ego remedy. See, e.g., Popular Leasing U.S.A., Inc.              v.


Forman, No. 09-2788 (DRD), 2009 WL 2969519, at *5 (D.N.J. Sept. 14, 2009) (granting leave

to appeal   r,vhere a   ruling "would dispose of a contentious issue on which the law is unsettled,

thereby limiting the disputes below to issues relevant to the traditional claims asserted against

Appellants such as fraud").

U.       The Collapsing Doctrine Cannot Expand the Applicable Statute of Limitations for
         the Trust's Fraudulent Transfer, Unjust Enrichment and Civil Conspiracy Claims
         from 1996 to the 2016 Petition Date

         33.     The Trust asserts 18 separate fraudulent transfer claims for transfers that occurred

between 1996 and          2009. (Compl.    Counts    IV-XXI.)    Given these undisputed facts, the

Bankruptcy Court conceded that "defendants argue, quite correctly, that the bulk, if not all, of the

alleged fraudulent conveyances that form the basis of the Complaint occurred outside of the

{r   ros.ool-rvoo5465e.}                             12
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 19 of 24 PageID #: 19




operable statute        of limitations." (Op. 9.) However, rather than       dismissing the claims, the

Bankruptcy Court "expand[ed] the statute of limitations" from 1996 to the Petition Date to

resurrect decades-old, time-barred fraudulent transfer claims-something no court has ever done

before. (Id.l0.)

         34.       While courts consider the entirety of a transaction to determine whether various

steps   of the transaction can be viewed as a single transfer concluded within the statute of

limitations, courts are not empowered to rewrite a statute of repose and expand               it.   Neither

Tronox, nor the collapsing doctrine applied by courts in the Third Circuit, permit a court to

rewrite and "expand the statute of limitations" from 4 years to 20 years and move it forward all

the way to the Petition Date.

         35.       The controlling question of law, upon which there is substantial ground for

difference of opinion, is whether the collapsing doctrine can be used to expand the applicable 4-

year statute of limitations for separate and distinct transfers that occurred from 1996 to 2009 all

the way to the 2016 Petition Date to make           it a 2}-year statute of limitations, when not a single

factor considered by courts in the Third Circuit for applying the collapsing doctrine is applicable

here:   (i) whether all of the parties involved had knowledge at the outset of the multiple
transactions to follow;          (ii) whether each transaction would have occurred on its own; and (iii)

whether each transaction was dependent or conditioned on other transactions. See, e.g., SB

Liquid. Tr. v, Prqfemed Bank (In re Syntax-Brillian Corp.), Adv. No. 10-51389,2011 V/L

3101809,     at*ll-12       (Bankr. D. Del. July 25,2011) (same), aff'd in part, vacated in part on other

grounds,573 F. App'* 154 (3d Cir.2014).

         36.       First,   in   1996, by definition, YPF Appellants could not know, as they must for

collapsing to ever apply, that Repsol would acquire YPF in 1999 and take steps to transfer assets



{t 108.001-w00s4659.}                                   l3
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 20 of 24 PageID #: 20



away from YPF entities to Repsol subsidiaries and third parties (Compl. 11T118-121). See, e.9.,

Buchwald Capital Advisors LLC v. JP Morgan Chase Bank, N,A.                 (n   re M. Føbrikant & Sons,

Inc.), 480 B.R. 480, 488-90 (S.D.N.Y. 2012) (dismissal affirmed where bank defendants not

alleged to have "actual or constructive knowledge of the entire scheme" at the outset), aff'd,541

F.   App'x 55 (2d Cir. 2013).

          37.       Second, the 1996-1997 transfers that occurred while YPF owned Debtors were

completed on their own independently of any subsequent transfers that occurred after Repsol

acquired YPF in 1999. Repsol allegedly caused Maxus and YPFI to sell assets to third parties

and Repsol affiliates from 1999-2002, which was, by definition, not aprerequisite of the prior

1996-1997 transfers.s See Stillwater Liquid. LLC v. Net Five at Palm Pointe, LLC (In re

Stillwater Asset Backed Offshore Fund Ltd.), 559 B.R. 563, 596 (Bankr. S.D.N.Y. 2016)

(collapsing not warranted where complaint alleges that the idea for the second transaction did not

arise until after the first transaction had occurred).

          38.       Third,    it is not and cannot possibly   be asserted here that each transaction was

dependent or conditioned on other transactions since the 1996-1997 transactions could not have

been conditioned on the subsequent transfers directed               by Repsol after 1999, which     were

previously unknown to YPF. See Offìcial Comm. of Unsecured Creditors of Sunbeam Corp.                  v.


Morgan Stanley          &   Co., Inc. (In re Sunbeam Corp.),284 B.R. 355,370-73 (Bankr. S.D.N.Y.

2002) (rejecting collapsing doctrine on motion to dismiss).

          39.       The Bankruptcy Court's reliance on Tronox to expand the statute of limitations

from 4 years to 20 years for distinct corporate transactions that were directed by different

corporate parents           at different times is an unprecedented and improper expansion of         the



s
    Compl.   nflß-124.
{1 108.001-w0054659.}                                 14
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 21 of 24 PageID #: 21




collapsing doctrine as a matter of law. In Tronox, a single board of directors approved the spin-

ofiof     an affiliate    in2002,which involved several transactions to complete. 503 B.R. at 252. The

Tronox court concluded that the actual spin-off transaction took three years (until 2005) to

accomplish, which was within the statute               of   limitations;   it   did not expand the statute of

limitations. Id. at267-70. The Tronox court specifically based its decision on its conclusion that

the transactions initiated          in   2002 "were part      of a single integrated       scheme, krtown to

Defendants," at the outset that was not completed until 2005, well within the statute of

limitations     .   (Id. 267-71.) Thereforc, Tronox does not and cannot support expanding the statute

of limitations l6 years to reach transfers that concluded in 1996.

            40.       The Bankruptcy Court also denied the motion to dismiss the Trust's unjust

enrichment and            civil conspiracy claims as barred by the statute of limitations based on the

court's holding that the statute of limitations for these claims could be "expand[ed]" under the

collapsing doctrine. (Op. 3, 9-10.) However, the unjust enrichment and civil conspiracy claims

are time-barred under the applicable 3-year statute of limitations (10 Del. C. $ 8106), and no

tolling doctrine applies to such claims against YPF Appellants because Delaware does not

recognize a tolling doctrine based on adverse domination. See, e.g., Miller v. Kirkland & Ellis

LLP (n re IH l, Inc.), No. 12-50713,2016 WL 6394296, at * l7 (Bankr. D. Del. Sept. 28, 2016).

            41.       Granting leave     to   appeal the Order would materially advance the litigation

because the Bankruptcy Court conceded "that the bulk,                 if not all, of the alleged fraudulent
conveyances . . . occurred outside the operable statute of limitations" (Op. 9), and reversal would

mean that those claims, as well as the unjust enrichment and civil conspiracy claims, would be

dismissed, see, e.g., Patrick v. Dell           Fin. Servs., 366 B.R. 378, 387 (M.D. Pa. 2007) (reversal

"would resolve a large portion of the litigation without wasting the scarce resources of the



{I   t08.001-w00s4659.}                                  15
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 22 of 24 PageID #: 22




Bankruptcy Court and the parties," simpli$ing and expediting discovery); Crystallex,2016 WL

7440471, at *2 (cefüfying order denying motion to dismiss on grounds that cause of action was

not cognizable under controlling law).

ilI.     Exceptional Circumstance Support Granting Leave to Appeal the Order

         42.       There are also "exceptional circumstances" justiffing immediate appellate review

of the Order. See W.R. Grace & Co. v. Libby Claimants (Inre             14¡.R.   Grace & Co.), No. 08-246,

2008 WL 3522453, at*2 (D. Del. Aug. 12,2008) (quotation omitted). Among other things, the

Order disregards well-established law         in a case that seeks     recovery against foreign-owned

entities for up         to $14 billion of environmental harm that they indisputably did not         cause.


Moreover, the motion to dismiss was decided on such a consequential litigation without clear

reasoning and notwithstanding the Trust's admission that there are no cases supporting its novel

and unprecedented alter ego theory          of liability. This concededly        unprecedented ruling has

enoffnous consequences for a foreign government, contravenes well-established precedent, and

deserves immediate review by an         Article III Court.   See, e.g,, Crystallex, 2016   WL 744047I,   at

*2 (issues of international comity and the transfer of $2.8 billion of internationally-owned assets

constituted exceptional circumstances).

                                             CONCLUSION

          WHEREFORE, YPF Appellants respectfully request that this Court exercise its

discretion to consider the Appeal on an interlocutory basis.




{r r08.001-w00s46s9.}                                t6
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 23 of 24 PageID #: 23




 Dated: March 1,2019             LANDIS RA        & COBB LLP
        V/ilmington, Delaware


                                                    o.
                                          B. McGuire (No. 4366)
                                 James S. Green Jr. (No. 4406)
                                 919 Market Street, Suite 1800
                                 Wilmington, DE 19801
                                 Telephone : (302) 467 -4400
                                 Facsimile: (302) 467 -4450
                                 landis@lrclaw.com
                                 mcguire@lrclaw.com
                                 green@lrclaw.com

                                 -and-
                                 Sidley Austin LLP
                                 James F. Conlan Qtro hac vice)
                                 Jessica C. Knowles Boelter (pro hac vice)
                                 One South Dearborn Street
                                 Chicago, Illinois 60603
                                 Telephone: (3 l2) 853-7000
                                 Fax: (312) 853-7036
                                 jconlan@disley.com
                                 jboelter@sidley.com

                                  Sidley Austin LLP
                                 John G. Hutchinson (pro hac vice)
                                 John J. Kuster (pro hac vice)
                                  Martin B. Jackson Qtro hac vice)
                                  Andrew P. Propps (pro hac vice)
                                  787 Seventh Avenue
                                 New York, NY 10019
                                  Telephone: (212) 839-5300
                                  Facsimile: (212) 839-5599
                                 j hutchinson@sidley.com
                                 jkuster@sidley.com
                                  mjackson@sidley.com
                                  apropps@sidley.com

                                 Counselfor the YPF Defendants




{r 108.001-w0054659.}                t7
Case 1:19-mc-00051-UNA Document 1 Filed 03/04/19 Page 24 of 24 PageID #: 24




                                 Certification of Comnliance

       Undersigned counsel certifies that this document complies with the word limit of Fed. R.
Bankr. P. S013(Ð(3XA). Excluding the parts of the document exempted by Fed. R. Bankr. P.
8015(g), this document contains 5,114 words.



Dated: March I,2019
                                                          S. Green (No. 4366)




{1108.001-W00s4648.}
